Citation Nr: 1725036	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 14-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a foot disorder, to include calluses and ples planus.

2. Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for a hearing disability, to include hearing loss and tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a foot disorder, to include calluses and pes planus; entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus; and entitlement to service connection for a hearing disorder other than tinnitus, to include hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.



CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to service connection for tinnitus.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he currently has a hearing disorder, including tinnitus, that was caused by or is otherwise related to his military service.

According to his service treatment records (STRs), the Veteran underwent an enlistment examination in January 1960. See January 1960 Report of Medical Examination. The examiner determined that the Veteran's hearing was normal and did not note any complaints of hearing loss or tinnitus. A March 1967 separation examination similarly noted normal hearing and no complaints of hearing loss or tinnitus. See March 1967 Report of Medical History.

In January 2012, the Veteran presented to a VA examination to evaluate the etiology of his claimed hearing loss and tinnitus. See January 2012 Compensation and Pension Exam Report. According to the examiner, the Veteran reported recurrent tinnitus with onset in the military following noise exposure from weapons fire in basic training. Id. In his report, the examiner stated that he could not provide a medical opinion regarding etiology of the tinnitus without resorting to speculation. In addition, the examiner determined that the Veteran had sensorineural hearing loss in both ears. However, the examiner concluded that his hearing loss was less likely than not caused by or related to his active service because his hearing was within normal limits at the time of his separation.

The Veteran stated in his May 2014 VA Form 9 that he first experienced hearing problems while in Vietnam. See May 2014 VA Form 9. Specifically, the Veteran stated that he was attacked while in weapons training and, as a result, was caught off-guard with no hearing protection. Id. Since then, the Veteran reported, he has had ringing in his ears. Id.

In December 2014, the Veteran underwent a diabetic examination with his VA physician. See December 2014 VA diabetic exam note. The physician assessed the Veteran with cataracts in both eyes and suspected glaucoma.

According to an April 2016 primary care note, the Veteran stated that he had a dilated retinal exam by an optometrist or ophthalmologist in April 2016 at a community hospital. See April 2016 VA primary care progress note.

The Veteran appeared at a Board hearing in April 2017. See April 2017 Board hearing transcript. At the hearing, the Veteran stated that he has had constant ringing in his ears ever since being on the firing range without ear plugs during his active service. Id. According to the Veteran, while the ringing does not does not affect his hearing "that much," it constantly bothers him. Id. In addition, the Veteran testified that has noticed calluses on his feet off and on soon after his separation from service. Id. The Veteran also stated that, during his active service, he was on his feet constantly, sometimes 10 to 12 hours a day. Id. Furthermore, the Veteran reported that he had left eye surgery in the beginning of 2016 by a private doctor.

Upon review of the record, the Board finds that the competent and credible evidence establishes that the Veteran experiencess tinnitus that is related to his active service. 

According to the Veteran, he has experienced ringing in his years since his active service. The Board notes that laypersons are competent to testify to observable symptomatology. As such, the Board finds that the Veteran is competent to testify to the ringing he experiences in his ears. In addition, the Board finds no evidence to doubt the Veteran's credibility. The Board notes that the Veteran's military occupational specialty was Air Policeman, and it is reasonable to conclude that he was exposed to loud noises. See DD 214. The January 2012 VA examination did not provide an opinion as to the etiology of the Veteran's tinnitus, and there is no competent and credible evidence that disputes the contention that the Veteran has tinnitus related to his active service. Therefore, service connection is warranted for the Veteran's hearing disability as due to tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran underwent a VA examination for pes planus in January 2012. See January 2012 Compensation and Pension Exam Report (Pes Planus). In his report, the examiner determined that the Veteran did not have pes planus. However, the Veteran stated in the examination that he had flatfeet as long as he could remember. Id. In a January 2013 addendum to the January 2012 VA examination for pes planus, the examiner stated that x-rays in January 2012 revealed no pes planus deformity. See January 2013 addendum report. The examiner also stated that he could not clarify why the January 1960 enlistment examination noted pes planus while the March 1967 separation examination did not. 

A VA examination for diabetes mellitus was also performed in January 2012. See January 2012 Compensation and Pension Exam Report (Diabetes Mellitus). In his report, the examiner did not note any eye conditions due to diabetes mellitus. 

In addition, the Veteran underwent VA audiological examination in January 2012, at which time he was diagnosed with bilateral hearing loss, although the examiner offered a negative etiological opinion. However, in that opinion, the examiner reasoned only that the Veteran had normal hearing at service separation. See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability).

The Board notes that, in the April 2017 Board hearing, the Veteran stated that he had calluses on his feet since his active service. This contention was not considered by the VA examiner who conducted the January 2012 examination. Further, the Veteran reported at that hearing that he had eye surgery at a private facility, records of which have not been obtained and associated with the claims file. The medical record also indicates that the Veteran has obtained medical treatment for his eyes at a community hospital. In addition, the Board also notes that, although the Veteran has authorized the RO to obtain medical records from Kaiser Permanente, no such records appear to have been associated with the claims file. See December 2011 VA Form 21-4142.

The Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, however, the examiners' opinions to date have not fully considered the Veteran's contentions concerning the in-service onset and continuity of his calluses of the feet and have failed to adequately opine as to the probability that his eye disorder has been caused or worsened by service-connected disability.

Thus, the Board finds that additional VA medical examinations and opinions are required. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a foot disorder, an eye disorder, and hearing loss. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file. The RO must make reasonable attempts to obtain relevant private treatment records from the facilities in which the Veteran received treatment for his hearing loss, eyes, feet, and diabetes mellitus, including, but not limited to, the Veteran's 2016 eye surgery. The RO must also make reasonable attempts to obtain relevant private treatment records that the Veteran previously authorized for release from Kaiser Permanente.

2. Following completion of the above, afford the Veteran a VA examination to determine the etiology of his claimed foot condition, including, but not limited to, calluses and pes planus. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed foot condition, including, but not limited to, his claimed calluses and pes planus, was caused or aggravated by his active service.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The examiner must specifically discuss the Veteran's credible report that he has had calluses on his feet since service. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. In addition, afford the Veteran a VA examination to determine the etiology of his claimed eye disorder. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed eye disorder was caused or aggravated by his service-connected diabetes mellitus.

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The examiner must specifically discuss the Veteran's 2016 eye surgery in the context of the opinion. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Then, afford the Veteran a VA examination to determine the etiology of his hearing loss. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused or aggravated by his active service.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The examiner must specifically discuss the Veteran's conceded in-service exposure to acoustic trauma. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


